  8:20-cr-00317-RFR-SMB Doc # 117 Filed: 09/07/21 Page 1 of 1 - Page ID # 229




                    IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,                   )
                                            )
                    Plaintiff,              )                 8:20cr317
                                            )
      vs.                                   )
                                            )                   ORDER
JESUS GODINEZ-CONTRERAS and                 )
SALVADOR RODRIGUEZ-PORTILLO,                )
                                            )
                    Defendants.             )


      This matter is before the court on the defendant, Salvador Rodriguez-Portillo’s
Unopposed Motion to Continue Trial [115]. Counsel needs additional time to review
discovery, conduct investigation, and prepare for Trial or plea agreement. For good
cause shown,

       IT IS ORDERED that the Unopposed Motion to Continue Trial [115] is granted, as
follows:

      1. The jury trial, for both defendants, now set for October 5, 2021, is continued
         to January 3, 2022.

      2. In accordance with 18 U.S.C. § 3161(h)(7)(A), the court finds that the ends of
         justice will be served by granting this continuance and outweigh the interests
         of the public and the defendants in a speedy trial. Any additional time arising
         as a result of the granting of this motion, that is, the time between today’s date
         and January 3, 2022, shall be deemed excludable time in any computation of
         time under the requirement of the Speedy Trial Act. Failure to grant a
         continuance would deny counsel the reasonable time necessary for effective
         preparation, taking into account the exercise of due diligence. 18 U.S.C. §
         3161(h)(6), (7)(A) & (B)(iv).

      DATED: September 7, 2021.

                                                BY THE COURT:


                                                s/ Susan M. Bazis
                                                United States Magistrate Judge
